internal_revenue_service number release date index number ------------------ ----------------- ---------------------------------- ------------------------------------------- ---------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ----------------- telephone number --------------------- refer reply to cc fip b01 plr-122319-15 date date --------------------------------------------------------------------------------- taxpayer ---------------------------------------------------------------------------------------------------------- parent partner tax director year year date ---------------------------------- ------------------- ------------------ ------- ------- ------------- dear --------------- this is in reply to a letter dated date submitted on behalf of taxpayer by its authorized representative taxpayer requests an extension of time to file an election under sec_1092 of the internal_revenue_code_of_1986 and sec_1 b - 4t f of the temporary income_tax regulations the mixed_straddle election facts taxpayer was created as a wholly owned subsidiary of parent taxpayer is a registered broker-dealer under the securities exchange act of and it is a member of various options exchanges including the chicago board options exchange cboe and the nasdaq omx phl it makes proprietary trades and operates as a market maker in equity options as part of its business taxpayer enters into large numbers of straddle transactions taxpayer represents that it is an options_dealer within the meaning of sec_1256 and that the options it trades are dealer equity options described in sec_1256 therefore the options are sec_1256 contracts within the meaning of plr-122319-15 sec_1256 the combination of a dealer_equity_option with offsetting positions in the underlying shares of stock will generally constitute a mixed_straddle before year taxpayer was disregarded as an entity separate from parent parent represents that it made timely mixed_straddle elections for a number of consecutive years before year and for year and year during year parent began discussions regarding admission of partner as a partner in taxpayer parent did not employ any_tax professionals and relied on an outside accounting firm for its tax_advice parent discussed the tax consequences of admitting partner as a partner in taxpayer with its outside accounting firm parent was informed that the admission of partner would create a new partnership for federal tax purposes and that the partnership would also be eligible for mixed_straddle account treatment parent however was not informed that a new mixed_straddle election should be filed for taxpayer within days after taxpayer became a partnership parent admitted partner as a partner on date and did not file a mixed_straddle election within days of taxpayer becoming a partnership for federal tax purposes later in year parent hired tax director and replaced its outside accounting firm for reasons unrelated to the mixed_straddle election in year during the preparation of taxpayer’s year tax_return tax director realized that taxpayer had failed to file a timely mixed_straddle election consequently taxpayer requests an extension of time to file an election under sec_1092 and sec_1_1092_b_-4t law and analysis sec_1_1092_b_-4t of the regulations generally permits a taxpayer to elect in accordance with sec_1_1092_b_-4t to establish one or more mixed_straddle accounts sec_1_1092_b_-4t defines a mixed_straddle account to mean an account for determining gains and losses from all positions held as capital assets in a designated class of activities by the taxpayer at the time the taxpayer elects to establish a mixed_straddle account sec_1_1092_b_-4t of the regulations generally provides that except as otherwise provided the election to establish one or more mixed_straddle accounts for a taxable_year must be made by the due_date without regard to any extensions of the taxpayer's income_tax return for the immediately preceding_taxable_year or part thereof sec_1_1092_b_-4t further provides that if a taxpayer begins trading or investing in positions in a new class of activities during a taxable_year the taxpayer plr-122319-15 must make the election with respect to the new class of activities by the later of the due_date without regard to any extensions of the taxpayer's return for the immediately preceding year or days after the first mixed_straddle in the new class of activities is entered into finally sec_1_1092_b_-4t provides that if an election is made after the times specified the election will be permitted only if the commissioner concludes that the taxpayer had reasonable_cause for failing to make a timely election conclusion based on the facts and representations submitted we conclude that taxpayer has shown reasonable_cause for failing to make a timely election under sec_1 b - 4t f therefore we grant the taxpayer's request for an extension of time to make the election under sec_1_1092_b_-4t for the taxable_year ending december year this extension will expire days from the date of this letter the election must be made in the manner prescribed in sec_1_1092_b_-4t and filed with the director having audit jurisdiction over the taxpayer's tax_return except as specifically ruled upon above no opinion is expressed as to the tax treatment of the transaction under the provisions of any other sections of the code and regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the transaction specifically no opinion is expressed concerning whether the positions designated by taxpayer as the class of activities is a permissible designation under sec_1_1092_b_-4t of the regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely steven harrison branch chief branch office of associate chief_counsel financial institutions products
